     Philip J. Berens, Esq., SBN 279008
 1   E-mail:       pberens@cozen.com
     COZEN O'CONNOR
 2   601 S. Figueroa Street
     Suite 3700
 3   Los Angeles, CA 90017
     Telephone: 213.892.7900
 4   Toll Free Phone: 800.563.1027
     Facsimile: 213.892.7999
 5
     Attorney for Plaintiff
 6   USAA CASUALTY INSURANCE COMPANY
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF ARIZONA
 9    USAA Casualty Insurance Company, a                 CV- CV-18-00589-TUC-FRZ
      Texas corporation
10
                           Plaintiff,
11                                                       JOINT NOTICE OF SETTLEMENT
      vs.
12
      Grundfos Pumps Corporation, a corporation;
13    and DOES 1 through 25, inclusive,
14                         Defendants.
15
16
             TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17
             PLEASE TAKE NOTICE that Plaintiff and Defendant have reached a settlement in
18
     the above-referenced case. A formal settlement agreement will be circulated between the
19
     parties for review and approval. Once all of the appropriate signatures have been obtained,
20
     an executed Stipulation of Dismissal of the entire action will be filed.
21
     IT IS SO STIPULATED.
22
     //
23
     //
24
     //
25
     //
26

     LEGAL\39743480\1
     DATED: January 24, 2019
 1                             BROENING OBERG WOODS & WILSON, P.C.
 2
                               By: /s/
 3                                 Robert T. Sullivan
                                   Nicholas J. Scavio
 4                                 2800 N. Central Ave, Ste 1600
                                   Phoenix, Arizona 85004
 5                                 Attorneys for Defendant
 6                             COZEN O’CONNER
 7
                               By: /s/
 8                                 Phillip J. Berens
                                   601 S. Figueroa, Suite 3700
 9                                 Los Angeles, California 90017
                                   Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                  2
     LEGAL\39743480\1
                                  CERTIFICATE OF SERVICE
 1
 2   I hereby certify that on January 24, 2019, I electronically transmitted the attached document
 3      to the Clerk’s Office using the CM/ECF System for filing and transmittal of a notice of
 4                      Electronic Filing to the following CM/ECF registrants:
 5
     Robert T. Sullivan
 6   Nicholas J. Scavio
     2800 N. Central Ave, Ste 1600
 7   Phoenix, Arizona 85004
     Attorneys for Defendant
 8
     By /s/ Kristin Morales
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
     LEGAL\39743480\1
